Citation Nr: 0008605	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-26 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1996 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which denied service connection for hemorrhoids and a back 
disorder. The veteran perfected a timely appeal to both of 
these issues.  In a January 1999 decision the Board denied 
the appeal for service connection for a back disorder. 

In January 1999 the Board REMANDED the issue of service 
connection for hemorrhoids.  The RO conducted all necessary 
development.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence of which 
clinically confirms the presence of hemorrhoids during active 
duty.

3.  There is no competent medical evidence linking a current 
hemorrhoidal disorder to service.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
hemorrhoids is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records (SMR's) reveal that, at the time 
of examination for entrance into active service, in June 
1966, the veteran did not have hemorrhoids. 

The veteran was treated on several occasions during February 
1968 for internal hemorrhoids.  Treatment included sitz bath.  
Later in February 1968 it was reported that the hemorrhoids 
were not responsive to the sitz bath.  He was referred to the 
surgical clinic on February 19, 1968 with a provisional 
diagnosis of thrombosed internal hemorrhoids versus a boil.  
The examination showed a small tender firm area at the 
sphincter on the right side.  No hemorrhoids were seen.

The veteran was hospitalized on February 19, 1968.  The 
clinical history showed that the veteran had been 
experiencing rectal pain for the prior 2 and half days.  An 
examination showed a small tender lump at the posterior anal 
canal.  The diagnosis was cryptitis versus an infected 
internal hemorrhoid.  The veteran was treated with sitz 
baths.  At the time of discharge from the hospital, an 
examination showed that the area was still firm but not 
tender.  He was discharged to duty on February 24, 1968 with 
a final diagnosis of cryptitis, posterior anal area, treated, 
improved. 

At the time of the June 1969 separation report of medical 
history, the veteran listed a positive response for a history 
of piles or rectal disease.  He listed a negative response 
for boils. The separation examination clinically evaluated 
the anus and rectum as normal.

A VA examination was conducted in March 1996.  At that time 
the veteran stated his hemorrhoid problem started while in 
Vietnam.  He had pain during a bowel movement, and also 
bleeding.  He was hospitalized in February 1968 for two 
weeks.  The veteran reported red bleeding sometimes.  He 
sometimes passed clots of blood.  He had to wear a pad to 
prevent soiling, just as when he was incontinent he used to 
wear incontinent pads.  He had episodes of constipation for 
which he had to wear a pad all the time.  He had no 
tennismus.  He was not dehydrated.  The veteran was well 
nourished and was not anemic.  He did have fecal leakage for 
which required wearing a pad.  He got pain every day over the 
hemorrhoidal region.  He did have some bleeding episodes 4 to 
5 times a month, then the bleeding usually stopped.  
Examination of the rectum shows hem negative stools.  He had 
evidence of external hemorrhoids at the 9 o'clock position.  
The impression was of hemorrhoids present, uncomplicated, 
recurrent flare-ups.

A medical statement from a private physician, dated in 
September 1997 indicates that the veteran had been a patient 
for approximately 20 years.  The physician reviewed the 
veteran's treatment records and that the attached summary 
demonstrated that the veteran has had continued difficulty 
with various problems, to include hemorrhoids.  The summary 
covers a period of treatment from 1977 to 1997.  The summary 
shows that the veteran received treatment for hemorrhoids 
from 1982 to 1997.

The veteran's spouse indicated in a September 1997 lay 
statement that the she had been aware for 25 years that the 
veteran has had a serious hemorrhoid problem.

In a September 1997 hearing at the RO, the veteran testified 
that he was treated in Vietnam for hemorrhoids for a 2-week 
observation and treatment once after that.  He then testified 
that after his discharge, in 1970 during an employment 
examination he informed them of his hemorrhoids.  He stated 
that he treated himself after service with suppositories.  

VA outpatient records dated from 1996 to 1998 show that the 
veteran gave a history of hemorrhoids on several occasions.  
A March 1998 VA outpatient treatment record shows that the GI 
was negative for any abdominal pain or bleeding except 
occasionally for hemorrhoids.  In March 1998 a diagnoses 
included diagnoses of external hemorrhoids.

A VA examination was conducted in February 1999. At that time 
the veteran reported that in Vietnam he was hospitalized for 
a week because of the sudden onset rectal pain and bleeding.  
The veteran stated that he had been diagnosed with 
hemorrhoids.  The hemorrhoidal bleeding was controlled with 
stool softeners and rectal suppositories.  The veteran 
gradually improved and was able to return to combat duties.  
Since that time he had recurrent flare-ups and had been 
increasingly bothered by the hemorrhoids and had to take 
medication regularly.

Under the medication section the veteran reported that he 
used suppositories twice a day at least several times a week.  
He needed about 20 to 30 suppositories a month.  He also used 
Sitz baths for the rectal pain and discomfort once a week.  
He also used Metamucil powder and mixed it in water and used 
it once a day at least 3 or 4 times a week.  

The veteran reported leaking stool, and had to wipe his 
rectum 3 to 4 times daily.  He felt a small amount of stool 
was leaking.  He has had no surgery in the past.  He had no 
other hospitalizations for hemorrhoids.  He had fecal leakage 
as described.  He did not wear any pads.  He had not noticed 
any bleeding or thrombosed hemorrhoids at the time of the 
examination.  

The examination showed no external bleeding.  The rectal 
sphincter and prostate were normal.  Hem stool was positive 
for hemoccult blood.  The impression was hemorrhoids due to 
chronic constipation in the past, no evidence of hemorrhoids 
at present.  The medical opinion stated that the veteran was 
complaining of rectal irritation, and no cause was found.  In 
an addendum the examiner reported that a barium enema showed 
diverticulosis and a flexible sigmoidoscopy was negative.

II. ANALYSIS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 1999).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile. 38 U.S.C.A. 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995).  The 
veteran and his spouse's statements describing the symptoms 
of a disorder are competent evidence.  However, lay 
individuals are not qualified to make medical diagnosis.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  

In this regard, while the veteran was initially diagnosed in 
service with hemorrhoids in February 1968, after being 
hospitalized the final diagnosis was cryptitis, posterior 
anal area, treated, improved.  The service treatment records 
do not clinically confirm the presence of hemorrhoids.  
Although at the time of the June 1969 separation examination, 
the veteran gave a history having piles or rectal disease, 
the examination showed no evidence of hemorrhoids.  
Additionally, the first post service medical evidence 
pertaining to hemorrhoids was in 1982, more than 12 years 
after service.  The Board also points out that the recent 
workup by the VA in March 1999, which included a flexible 
sigmoidoscopy, showed no evidence of hemorrhoids.

There is no medical evidence of record, which confirms the 
presence of hemorrhoids during service.  Assuming without 
deciding that the hemorrhoids treated by his private 
physician following service are chronic in nature, the 
veteran has not submitted any competent medical evidence nor 
is there any competent medical evidence of record, which 
relates his hemorrhoids to military service.  Therefore, 
since Caluza has not been satisfied, the veteran's claim is 
not well grounded and service connection for hemorrhoids must 
be denied.  

The Board views the information provided in the statement of 
the case, supplemental statement of the case, and other 
correspondence from the RO, sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection for hemorrhoids.  Robinette v. Brown, 8 
Vet.App. 69 (1995).


ORDER

Entitlement to service connection for hemorrhoids is denied.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


